UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4738



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT EARL DANIELS, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-03-731)


Submitted:   April 22, 2005                   Decided:   May 24, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Wells Dickson, Jr., Charleston, South Carolina, for Appellant.
J. Strom Thurmond, Jr., United States Attorney, Alston C. Badger,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Robert Earl Daniels, Jr., pled guilty to conspiracy to

possess with intent to distribute more than 50 grams of crack

cocaine, 21 U.S.C. § 846 (2000) (Count One); possession of more

than   5   grams       of    crack     with    intent    to   distribute,      21   U.S.C.

§ 841(a)(1) (2000) (Count Four); and possession of a firearm by a

convicted felon, 18 U.S.C. § 922(g)(1) (2000) (Count Eight).                           The

district court imposed a guideline sentence of 210 months for the

drug offenses and a concurrent 120-month sentence for the firearm

offense.    The court also imposed an identical alternative sentence

under 18 U.S.C.A. § 3553 (West 2000 & Supp. 2004), treating the

guidelines        as        advisory     only,        pursuant     to   this        court’s

recommendation in United States v. Hammoud, 378 F.3d 426 (4th Cir.)

(order), opinion issued by 381 F.3d 316 (4th Cir. 2004) (en banc),

vacated, 125 S. Ct. 1051 (2005).

            Daniels          appeals     his    sentence,        contending    that    the

judicially enhanced guideline sentence was imposed in violation of

the Sixth Amendment under Blakely v. Washington, 124 S. Ct. 2531

(2004).      He    has       also    moved     to   suspend    briefing,      vacate   the

sentence, and remand his case for resentencing in light of the

Supreme Court’s decision in United States v. Booker, 125 S. Ct. 738

(2005), and this court’s decision in United States v. Hughes, 401

F.3d 540 (4th Cir. 2005), on the ground that the alternative

sentence was imposed without the benefit of Booker and Hughes.                          We


                                              - 2 -
conclude that, because the alternative discretionary sentence was

identical to the sentence imposed under the federal sentencing

guidelines   as   they   existed   at   that   time,   any   error    in   the

imposition of the sentence was harmless.        See Booker, 125 S. Ct. at

769. Therefore, we deny the motion to remand for resentencing, and

we affirm the sentence.     Because this case was fully briefed when

Daniels’ motion was filed, we deny his request to suspend briefing

as moot.

             We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                   - 3 -